     NIELSEN PATENTS
 1   STEVEN NIELSEN (133864)
     steve@NielsenPatents.com
 2   100 Larkspur Landing Circle, Suite 216
     Larkspur, CA 94939-1743
 3   Telephone: (415) 272-8210
 4   HARDY PARRISH YANG LLP
 5   VICTOR G. HARDY (pro hac vice)
     vhardy@hpylegal.com
 6   MINGHUI YANG (pro hac vice)
     myang@hpylegal.com
 7   4412 Spicewood Springs Rd., Suite 202
     Austin, TX 78759
 8
     Telephone: (512) 520-9407
 9
     Attorneys for Plaintiff
10   SOFTWARE RIGHTS ARCHIVE, LLC

11                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
12
                                    OAKLAND DIVISION
13

14

15

16
     SOFTWARE RIGHTS ARCHIVE, LLC,
17                   Plaintiff,               Case No. 4:12-cv-03970 HSG
     v.                                       Case No. 4:12-cv-03972 HSG
18
     FACEBOOK, INC.,
19                   Defendant.

20                                            [PROPOSED] ORDER RE PLAINTIFF’S
                                              UNOPPOSED MOTION FOR
21                                            EXTENSION OF TIME TO RESPOND TO
     SOFTWARE RIGHTS ARCHIVE, LLC,
22                  Plaintiff,                DEFENDANTS’ MOTIONS FOR
     v.                                       JUDGMENT ON THE PLEADINGS
23   TWITTER, INC.,
                    Defendant.                Judge: Hon. Haywood S. Gilliam, Jr.
24

25

26

27

28
             [PROPOSED] ORDER RE UNOPPOSED MOT. FOR EXTENSION OF TIME
                       CASE NOS. 12-CV-3970 HSG, 12-CV-3972 HSG
 1            Before the Court is Plaintiff’s Unopposed Motion for Extension of Time to Respond to

 2   Defendants’ Motions for Judgment on the Pleadings. Having considered the Motion, the

 3   Declaration of Minghui Yang in support of the same, and finding GOOD CAUSE APPEARING,

 4   the motion is GRANTED.

 5            IT IS HEREBY ORDERED THAT the deadline for SRA to file its Opposition to

 6   Defendants’ Motions for Judgment on the Pleadings will be extended up to and including June 21,

 7   2019.

 8

 9            IT IS SO ORDERED.

10
     Dated:       6/11/2019
11
                                               The Honorable Haywood S. Gilliam, Jr.
12
                                               United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         -1-
               [PROPOSED] ORDER RE UNOPPOSED MOT. FOR EXTENSION OF TIME
